DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 15 and 17 are objected to because of the following informalities:  Claim 15 recites the limitation “printing” twice.  Appropriate correction is required.
Claim 17 recites “wherein the one or more cover layers encircling the functional tuning materials between the at least one side surface and the one or more cover layers.  There are some words missing from this limitation to make it make sense but I am not sure what they are. Appropriate correction is required.
Claim 5 recites “the at least one contact layer” (lack of antecedence), it will interpreted to recite “at least one contact layer”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura (US PG Pub. No. 2014/0167599)..


one or more cover layers (825, ¶ [0114]) form a space around the isolated areas (see fig. 15A) optically coupled to the at least one side surface (since the LEDs are Lambertian emitters, light is emitted from their sides also); and functional tuning materials (a phosphor and neodymium oxide, ¶ [0114]) disposed in the space formed by the one or more cover layers (825).
Regarding Claim 2, Sugiura discloses, at least in figure 15A, wherein the one or more cover layers (825) comprise one or more of: a passivation layer, a dielectric layer (¶ [0037], the base material of converter 825 is glass or ceramic which is a dielectric, it is also an encapsulation material), an optical enhancement layer, an encapsulation layer, a reflective layer, or a color filter layer.  
Regarding Claim 3, Sugiura discloses, at least in figure 15A, wherein functional tuning materials comprise color conversion materials (¶ [0114], wavelength converter).  
Regarding Claim 4, Sugiura discloses, at least in figure 15A, wherein functional tuning materials (in 835, ¶ [0114]) are further disposed on one of: the top surface of the optoelectronic device (801).  	

Regarding claim 6, Sugiura discloses, at least in figure 15A, wherein a pad (17, ¶ [0029]) is coupled to the optoelectronic device(801) through the at least one contact (the contact (connector) in ¶ [0122] is connected to power and the power must get to the LEDs electrodes from this contact).  
Regarding Claim 8, Sugiura discloses, at least in figure 17B, wherein the at least one contact (connector) on one of: the top surface of the optoelectronic device is connected to a least another contact on another surface of the optoelectronic device through a trace (Explained in ¶ [0122], teeth-like wiring (1017) connected to an electrode via wiring (1019).  
Regarding Claim 10, Sugiura discloses, at least in figure 15A, wherein the encapsulation layer (the base material of 825) protects the color conversion materials from oxygen and moisture (it is glass or ceramic which would have those properties).  
Regarding Claims 15-16, Sugiura discloses, at least in figure 15A, wherein the plurality of cover layers (825,835) are deposited by one of: printing (¶[0127]), evaporation, printing, or sputtering (this also teaches claim 16, printing).  
Regarding Claim 18, Sugiura discloses, at least in figure 15A  a method comprising: 24/27 4833-1445-5191 1 075913-000006USP1Attorney docket no. 075913-000006USP1 forming a plurality of semiconductor layers (the LEDs 13 shown), on a substrate (11), comprising a top surface and a bottom surface (see figure), wherein the plurality of semiconductor layers (of the LEDs) have isolated areas that form at least one side surface (shown); disposing one or more cover layers (825) to form a space 
Regarding Claim 19, Sugiura discloses, at least in figure 15A, wherein the one or more cover layers (825) comprises one or more of. a passivation layer, a dielectric layer (¶ [0037], glass or ceramic is dielectric and an encapsulation material), an optical enhancement layer, an encapsulation layer (glass or ceramic), a reflective layer, or a color filter layer.  
Regarding Claim 20, Sugiura discloses, at least in figure 15A, wherein functional tuning materials comprises color conversion materials (¶ [0114], wavelength converter).  
-------------------------------------------------------------------------------------------------

Claim(s) 1-2, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibl et al (US PG Pub. No. 2017/0162553).
Regarding Claim 1, Bibl discloses, at least in figure 9A. An optoelectronic device (display panel, ¶ [0073]), comprising:
a plurality of semiconductor layers (micro LED devices 400 have at least an n and p semicond. layer) formed on a substrate (102, shown in fig. 1C) forming a top surface and a bottom surface, wherein the plurality of semiconductor layers (400) have isolated areas (between elements 322 and 324) that form at least one side surface (shown in figure 9A); one or more cover layers (324, ¶[0103]) form a space around the isolated 
Regarding Claim 2, Bibl discloses, at least in figure 9A, wherein the one or more cover layers comprise one or more of: a passivation layer, a dielectric layer, an optical enhancement layer (figure 1C shows a reflective layer (142, ¶ [0067] which would also enhance the optical qualities), an encapsulation layer, a reflective layer, or a color filter layer.
Regarding Claim 11, Bibl discloses, at least in figure 9A, wherein the optical enhancement layer (142) reflects the light into the color conversion materials (310, it would as shown in figure 9A).  
 Regarding Claim 12, Bibl discloses, at least in figure 9A, wherein the reflective layer (142) enhances the light coupling into the color conversion materials (this is explained in paragraph [0104]).  
Regarding Claim 13, Bibl discloses, at least in figure 9 and 1c wherein the reflective layer (142) is extended on one of: the top surface of the optoelectronic device (on the top of TFT substrate, array substrate. Extension shown in fig. 1C). 
Regarding Claim 14, Bibl discloses, at least in figure 10B: wherein the reflective layer (142) comprises a reflective part (where 330 is located, see arrows) and a transparent part (where 330 is not located, see arrows).
Regarding Claim 17, Bibl discloses, at least in figure 9A wherein the one or more cover layers (324) encircling the functional tuning materials (310) between the at least one side surface and the one or more cover layers (324).  

Claim(s) 1, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerman et al (US PG Pub. No. 2011/0204390).
Regarding claim 1, Lerman discloses, at least in figures 3-7 An optoelectronic device (title, light sheet), comprising:
a plurality of semiconductor layers (each of the LEDs 56 in fig. 5  have semi. layers) formed on a substrate (14, ¶ [0174], fig. 3A) forming a top surface and a bottom surface , wherein the plurality of semiconductor layers (56, ¶ [0181]) have isolated areas that form at least one side surface (each of the LEDs has isolated areas on its sides, 64 is in part of it); one or more cover layers (64) form a space around the isolated areas optically coupled to the at least one side surface see fig. 11, they are in the path of light); and functional tuning materials (12, shown in fig. 11, labeled in fig. 8A, ¶ [0188] discloses may contain phosphor).  disposed in the space formed by the one or more cover layers (64).
Regarding Claim 5, Lerman discloses, at least in figures 3-7 wherein at least one contact is disposed on at least one of: the top surface or the bottom surface of the optoelectronic device (figure 5, 58 and 60 are electrodes, ¶[0181]).
Regarding Claim 7, Lerman discloses, at least in figure 8A wherein a height of the at least one contact (58) is extendable beyond the functional tuning materials (12) disposed on a same side of the at least one contact (58).  
Regarding Claim 8, Lerman discloses, at least in figure 16:  wherein the at least one contact (electrodes 58 and 60) on one of: the top surface of the optoelectronic 
Regarding claim 9, Lerman discloses, at least in figures 3-7 wherein the trace is separated from the optoelectronic device by a dielectric layer.  D3
--------------------------------------------------------------------------------------------------------
.  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,707,277  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 21-32 are identical to claims 1-12, respectively, except for slight changes in grammar, as shown below.

Instant Claim 21 recites: A display comprising: a substrate, at least one pixel structure disposed on or over the substrate; each pixel structure including at least one micro device mounted in proximity of a corner of the pixel structure; at least one color conversion layer mounted on the at least one micro device; and a top reflector mounted on the color conversion layer extended over the top of the area of the micro device.  
each respective pixel structure of the at least one pixel structure includes: at least one micro device mounted in proximity of a corner of the respective pixel structure; at least one color conversion layer mounted on the at least one micro device; and a top reflector mounted on the at least one color conversion layer extended over the top of the area of the at least one micro device.
Instant Claim 22 recites, further comprising at least a wall surrounding a part or a whole of the pixel structure.  
Claim 2 of the Patent recites further comprising: at least one wall surrounding a part or a whole of the at least one pixel structure.
Instant Claim 23 recites, further comprising a reflective layer covering the wall to reflect back the light towards the pixel structure.  
Claim 3 of the Patent recites further comprising: a reflective layer covering the at least one wall to reflect back light towards the at least one pixel structure.
Instant Claim 24 recites, wherein the top reflector is a conductive electrode for coupling the micro device to a signal source.  
Claim 4 of the Patent recites wherein the top reflector is a conductive electrode for coupling the at least one micro device to a signal source.
Instant Claim 25 recites, wherein the reflective layer is a touch sensor electrode.  
Claim 5 of the Patent recites wherein the reflective layer is a touch sensor electrode.
Instant Claim 26 recites, further comprising25/27 4833-1445-5191 1 075913-000006USP1Attorney docket no. 075913-000006USP1 a bottom reflector disposed 

Claim 6 of the Patent recites further comprising: a bottom reflector disposed between the at least one micro device and the substrate for reflecting light back from the at least one micro device.
Instant Claim 27 recites, wherein the bottom reflector is used as an electrode.  
Claim 7 of the Patent recites wherein the bottom reflector is used as an electrode.
Instant Claim 28 recites, wherein the top reflector is patterned to open an area to let light be directed outwardly from the pixel area.  
Claim 8 of the Patent recites wherein the top reflector is patterned to open a pixel area to let light be directed outwardly from the pixel area.
Instant Claim 29 recites, wherein the bottom reflector is patterned to open an area to let light be directed outwardly from the micro device.  
Claim 9 of the Patent recites wherein the bottom reflector is patterned to open an area to let light be directed outwardly from the at least one micro device.
Instant Claim 30 recites, wherein the wall comprises a dielectric layer, a polymer, a stack of metals or another reflector.  
Claim 10 of the Patent recites wherein the at least one wall comprises a dielectric layer, a polymer, a stack of metals or another reflector.
Instant Claim 31 recites, wherein a plurality of optical layers are coupled with the micro device
is coupled with the at least one micro device.  
Instant Claim 32 recites, wherein the optical layers are disposed in between color conversion layers.
Claim 12 of the Patent recites wherein the plurality of optical layers are disposed in between the at least one color conversion layer.
----------------------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 21-32 are tentatively allowable pending the submission of a timely approved terminal disclaimer, as outlined above.
The following is an examiner's statement of reasons for allowance.
Regarding Claim 21, the references of the Prior Art of record fails to teach or
suggest the combination of the limitations as set forth in Claim 21, and
specifically comprising the limitation of “each pixel structure including at least one micro device mounted in proximity of a corner of the pixel structure; at least one color conversion layer mounted on the at least one micro device; and a top reflector mounted on the color conversion layer extended over the top of the
area of the micro device’ including the remaining limitations.
Claims 22-32 are allowable, at least, because of their dependencies on claim 21.


CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879